Name: Commission Regulation (EC) No 200/95 of 31 January 1995 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef, and derogating from the deadline for submission of tenders
 Type: Regulation
 Subject Matter: trade policy;  animal product;  health
 Date Published: nan

 Avis juridique important|31995R0200Commission Regulation (EC) No 200/95 of 31 January 1995 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef, and derogating from the deadline for submission of tenders Official Journal L 024 , 01/02/1995 P. 0120 - 0120COMMISSION REGULATION (EC) No 200/95 of 31 January 1995 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef, and derogating from the deadline for submission of tenders THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 1884/94 (2), and in particular Article 6 (7) thereof,Whereas Commission Regulation (EEC) No 2456/93 (3), as last amended by Regulation (EC) No 3247/94 (4), lays down in particular the conditions to be met by products bought in in order to ensure the quality thereof; whereas provision should be made to ensure compliance with Article 4 of Commission Decision 94/474/EC of 27 July 1994 concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC (5), as amended by Decision 94/794/EC (6);Whereas Regulation (EEC) No 2456/93 also lays down provisions relating to the tendering procedure; whereas Article 10 of that Regulation lays down the second and fourth Tuesdays of each month as the deadline for the submission of tenders;Whereas the public holidays in April and May 1995 make it advisable, for practical reasons, to amend that deadline;Whereas measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2456/93 is hereby amended as follows:1. Article 4 (2) (g) is replaced by the following:'(g) comply with the requirements laid down in Article 4 (2) of Commission Decision 94/474/EC (7*).`2. The following paragraph is added to Article 10:'Notwithstanding the first sentence of this Article, during the period from 1 April to 31 May 1995, the deadline for the submission of tenders shall be 12 noon (Brussels time) on the following dates:- in April, the third Tuesday,- in May, the first, third and fifth Tuesday.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from the first invitation to tender of February 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 January 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 197, 30. 7. 1994, p. 27.(3) OJ No L 225, 4. 9. 1993, p. 4.(4) OJ No L 338, 28. 12. 1994, p. 72.(5) OJ No L 194, 29. 7. 1994, p. 96.(6) OJ No L 325, 17. 12. 1994, p. 60.(7*) OJ No L 194, 29. 7. 1994, p. 96.